Opinion issued March 21, 2013.




                                     In The

                             Court of Appeals
                                    For The

                         First District of Texas
                           ————————————
                             NO. 01-11-00098-CV
                           ———————————
            MAXINE ADAMS AND CECIL ADAMS, Appellants
                                       V.
                         REBECCA ROSS, Appellee



            On Appeal from the County Civil Court at Law No. 1
                          Harris County, Texas
                       Trial Court Case No. 980231



                         MEMORANDUM OPINION

      Rebecca Ross brought a forcible detainer action against Maxine and Cecil

Adams in justice court seeking possession of certain real property in Bellaire,

Texas. The justice court entered a default judgment in favor of Ross. The Adamses
filed a petition for bill of review in the county court at law. After a de novo bench

trial, Ross again prevailed. The Adamses appeal the county court’s judgment in

favor of Ross, contending that the county court lacked jurisdiction to conduct a de

novo trial and to render judgment and, alternatively, that the county court erred by

refusing to consider the merits of the Adamses’ claims as part of the bill of review

proceedings and by awarding Ross sanctions. We reverse and render judgment

dismissing the cause in the county court for want of jurisdiction.

                                    Background

      The Adamses leased a home from Ross. In February 2010, Ross sought to

evict the Adamses from the home in a forcible detainer proceeding. Ross’s petition

alleged that the Adamses failed to pay rent and refused to surrender the property by

removing their personal belongings and turning over certain utilities. The Adamses

did not answer Ross’s petition or otherwise appear in the forcible detainer action.

On March 9, 2010, the justice court entered a default judgment and writ of

possession in Ross’s favor.

      The Adamses did not appeal the judgment de novo to the county court at

law; instead, more than three months after the justice court rendered judgment, the

Adamses filed a petition for bill of review in the justice court, alleging that Ross

had committed fraud and that the Adamses had meritorious defenses to the forcible

detainer action. The justice court denied the bill of review on November 9, 2010,


                                          2
and the Adamses again failed to perfect an appeal of the justice court’s ruling to

the county court.

      In lieu of an appeal, the Adamses filed an original petition for bill of review

in the county court on December 6, 2010, which was twenty-seven days after the

justice court denied the same relief. On February 3, 2011, the county court granted

the bill of review petition, set aside the justice court’s judgment, and, the same day,

proceeded to a bench trial on the issue of possession. Ross again prevailed in the

de novo bench trial, and the county court awarded her possession of the property,

lost rent, attorney’s fees, and sanctions. One month later, the county court signed

an amended judgment awarding Ross the same relief, and the Adamses appealed.

                                    Jurisdiction

      Although they petitioned the county court for relief from the justice court’s

default judgment, the Adamses assert a number of challenges to the county court’s

subject-matter jurisdiction in the bill of review proceeding. Specifically, the

Adamses argue that the county court lacked subject-matter jurisdiction in the bill

of review proceeding because (1) the Adamses did not perfect an “eviction suit

appeal” from the justice court’s default judgment and (2) there was no “existing

controversy on the issue of possession” at the time of the de novo bench trial. We

focus on the Adamses’ first argument because it is dispositive of this appeal.




                                          3
      The existence of subject-matter jurisdiction is a threshold issue. Because

“[a]ppellate court jurisdiction of the merits of a case extends no further than that of

the court from which the appeal is taken,” the determination of whether the county

court had jurisdiction affects this Court’s jurisdiction. Dallas Cnty. Appraisal Dist.

v. Funds Recovery, Inc., 887 S.W.2d 465, 468 (Tex. App.—Dallas 1994, writ

denied) (citing Pearson v. State, 315 S.W.2d 935, 938 (Tex. 1958)). If the county

court lacked jurisdiction, this Court only has jurisdiction to set the judgment aside

and dismiss the cause in the county court. Id. Whether the county court had

subject-matter jurisdiction is a question of law that we review de novo. Tex. Dep’t

of Parks & Wildlife v. Miranda, 133 S.W.3d 217, 228 (Tex. 2004).

      A suit for forcible detainer is brought to determine who―landlord or

tenant―has the right to immediate possession of real property. See TEX. R. CIV. P.

746; Marshall v. Housing Auth., 198 S.W.3d 782, 787 (Tex. 2006). Justice courts

and, on appeal, county courts have jurisdiction of forcible detainer suits. See TEX.

PROP. CODE ANN. § 24.004 (West Supp. 2012); TEX. GOV’T CODE ANN.

§ 27.031(a)(2) (West Supp. 2012); TEX. R. CIV. P. 749. A suit for forcible detainer

brought in justice court is intended to provide a fast, simple, and inexpensive

method for a landlord to regain possession of real property from a tenant who

refuses to relinquish possession. Marshall, 198 S.W.3d at 787; McGlothlin v.




                                          4
Kliebert, 672 S.W.2d 231, 232 (Tex. 1984); Dormady v. Dinero Land & Cattle

Co., 61 S.W.3d 555, 557 (Tex. App.—San Antonio 2001, pet. dism’d w.o.j.).

      Generally, there are two methods of obtaining relief from the judgment of a

justice court: (1) by appeal and (2) by writ of certiorari. See TEX. R. CIV. P. 571,

573 (appeals from justice court); TEX. R. CIV. P. 575−91 (certiorari from justice

court); see also TEX. CIV. PRAC. & REM. CODE ANN. § 51.002 (West 2008)

(certiorari from justice court). However, because a forcible detainer suit is a

“special proceeding,” it is “governed by the special statutes and rules applicable

thereto.” Hong Kong Dev., Inc. v. Nguyen, 229 S.W.3d 415, 434 (Tex. App.—

Houston [1st Dist.] 2007, no pet.) (noting that rules of civil procedure “ensure the

speedy, summary, and inexpensive nature of forcible-entry and forcible-detainer

suits”). The only method of obtaining relief from the county court in a forcible

detainer suit is by appeal. See TEX. R. CIV. P. 749 (appeals in forcible detainer

cases); see also Cattin v. Highpoint Village Apartments, 26 S.W.3d 737, 739 (Tex.

App.—Fort Worth 2000, pet. dism’d w.o.j.) (explaining that appeal in forcible

detainer action is by trial de novo in county court); Mullins v. Coussons, 745
S.W.2d 50, 50 (Tex. App.—Houston [14th Dist.] 1987, no writ) (noting that

perfection of appeal to county court from justice court for trial de novo vacates and

annuls judgment of justice court); Poole v. Goode, 442 S.W.2d 810, 812 (Tex.

App.—Houston [14th Dist.] 1969, writ ref’d n.r.e.) (same). Rule 749, the rule of

                                         5
civil procedure that governs appeals in forcible detainer cases, provides in

pertinent part:

      Either party may appeal from a final judgment in [a forcible detainer
      case], to the county court of the county in which the judgment is
      rendered by filing with the justice within five days after the judgment
      is signed, a bond to be approved by said justice, and payable to the
      adverse party, conditioned that he will prosecute his appeal with
      effect, or pay all costs and damages which may be adjudged against
      him.

TEX. R. CIV. P. 749.

      The record here does not indicate, and no party contends, that the Adamses

filed an appeal bond within five days of the judgment. Thus, there is no dispute

that the county court did not acquire jurisdiction over the case under rule 749. See

Winrock Houston Assocs. Ltd. P’ship v. Bergstrom, 879 S.W.2d 144, 150 (Tex.

App.—Houston [14th Dist.] 1994), superseded on other grounds by rule as stated

in Glassman v. Goodfriend, 347 S.W.3d 772, 781 (Tex. App.—Houston [14th

Dist.] 2011, pet. denied) (holding that county court did not acquire jurisdiction

under rule 749 when appellant did not perfect appeal within five-day deadline);

Wetsel v. Fort Worth Brake, Clutch & Equip., Inc., 780 S.W.2d 952, 954 (Tex.

App.—Fort Worth 1989, no writ) (stating, “If an appeal bond is not filed within

five days from the date of the judgment as required by Rule 749, the county court

at law is without jurisdiction to review the justice court’s action.”).




                                           6
      But our jurisdictional inquiry does not end there. More than four months

after the justice court rendered judgment, the Adamses challenged the judgment in

the justice court by petition for bill of review, which the justice court denied.

Instead of filing a bond to perfect a direct appeal of the justice court’s ruling, the

Adamses instituted a new proceeding by filing an original petition for bill of

review in the county court, which that court granted. The county court therefore

determined that Ross should prevail on the issue of possession and awarded her

damages, attorney’s fees, and sanctions in a bill of review proceeding, not as part

of an unperfected appeal. Accordingly, we consider whether the county court had

jurisdiction to set aside the justice court’s judgment in the bill of review

proceeding.

      We conclude that the county court did not acquire jurisdiction to set aside

the judgment of the justice court upon the filing of the Adamses’ bill of review

petition in that court for two reasons. First, a bill of review must be filed in the

same court that rendered the judgment under attack. See Rodriguez ex rel.

Rodriguez v. EMC Mortg. Corp., 94 S.W.3d 795, 797 (Tex. App.—San Antonio

2002, no pet.). Second, the Adamses’ petition in the county court cannot be

construed as an instrument that perfected an appeal of the justice court’s ruling. To

challenge the judgment of a justice court by appeal, a party must file a bond or an

affidavit of inability to pay the costs of appeal. See TEX. R. CIV. P. 571−73

                                          7
(requiring appellant from justice court to file appeal bond or affidavit of inability to

pay within certain prescribed periods); TEX. R. CIV. P. 749 (requiring appellant in

forcible detainer case to file appeal bond within five days of judgment). This is a

jurisdictional element of a valid appeal to the county court, and the record does not

establish that the Adamses filed either a bond or an affidavit of inability to pay the

costs of an appeal to the county court. See, e.g., Wetsel, 780 S.W.2d at 954

(affirming dismissal of appeal in forcible entry and detainer case when appeal bond

was not timely filed).

      Because the Adamses (1) did not perfect an appeal of either the judgment of

the justice court or that court’s denial of their bill of review and (2) could not

challenge the justice court’s judgment by filing a new bill of review proceeding in

the county court, we hold that the county court lacked subject-matter jurisdiction to

decide Ross’s forcible detainer action. Accordingly, we reverse the judgment of the

county court and render judgment dismissing the cause in the county court for want

of jurisdiction.1 All outstanding motions are dismissed as moot.




1
      Having held that the county court lacked jurisdiction, we do not reach the
      Adamses’ other issues on appeal. See TEX. R. APP. P. 47.1.
                                           8
                                            Harvey Brown
                                            Justice

Panel consists of Chief Justice Radack and Justices Higley and Brown.




                                        9